Title: To James Madison from William Willis, 22 October 1803
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Barcelona October 22d. 1803
					
						My last of the 11th. instant inform’d you that I had reason to believe the french Government have an intention of procuring the Floridas from spain.  I am confident this is the case, and if they procure it, they will have a situation which will Enable them in case of a rupture to distroy our trade with the Mississippi by have a large extent of coast between our other cost and that river.  In the Floridas there are many places where they can erect impregnable fortresses, on the cost and ruin, our commerce with their privateers.  They Expect to give Spain little or nothing for it as those Provinces are a charge to the Spanish Government and may of Course be procurd by the American Government with Ease.
						I have been Confind to my bed near Six weeks, caus’d by the medecine given me to destroy me.  I hope to recover: I write now in much pain but my reason remains good.
						I shall remain in Spain untill I know the Presidents pleasure, whether he pleases to give me the appointment of Consul for Madrid  I Am With Respectfull Esteem Your Hble Servt.
					
						Willm. Willis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
